ORDER

PER CURIAM:
The State of Missouri appeals an order issued by the Circuit Court of Johnson County granting Sean Tate’s motion to suppress evidence obtained subsequent to his arrest for driving while intoxicated based upon a lack of probable cause to support his arrest. After a thorough review of the record, we find no abuse of discretion on the part of the trial court. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).